Citation Nr: 1526100	
Decision Date: 06/18/15    Archive Date: 06/26/15

DOCKET NO.  14-05 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA's duty to assist requires it to provide a medical examination or obtain a medical opinion if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (A) contains competent lay or medical evidence of a presently diagnosed disability; (B) establishes that the Veteran suffered an event, injury, or disease in service; and (C) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease, or with another service connected disability.  38 C.F.R. § 3.159(c)(4)(i) (2014).  

The Court of Appeals for Veterans Claims (Court) has held that the requirement that a disability "may be associated" with service is a "low threshold" standard.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The law requires competent evidence of a disability or symptoms of a disability, but it does not require competent evidence of a nexus, only that the evidence indicates an association between the disability and service or another service-connected disability.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010)

VA is obligated to develop and consider all theories of entitlement that are raised by the record or by the claimant.  See Robinson v. Mansfield, 21 Vet. App. 545 (2008).

In the instant case, the Veteran has a current diagnosis of degenerative disc disease of the lumbar spine.  His service treatment records indicate that upon enlistment he had reported a back injury, the result of playing football prior to enlistment.  His records also indicate that in 1968 he was treated for various injuries following a car accident.  

The Board notes that a Veteran is presumed to have been sound upon entry into active service, except as to defects, infirmities, or disorders noted at the time of the acceptance, examination, or enrollment, or where clear and unmistakable evidence demonstrates that the condition existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Therefore if the Veteran's current back disability is related to the injury reported on service entry, the question is whether the disability was aggravated during service.  

In any event, in a January 2012 statement, the Veteran also asserted that he injured his back in the field in Vietnam and was treated by a field medical team.  When a Veteran engaged in active combat with an enemy while in service, VA is required to accept as sufficient proof lay testimony of an injury incurred in service, if such injury is consistent with the circumstances, conditions, or hardships of service, notwithstanding the fact that there is no official record of such incurrent or aggravation in such service.  38 U.S.C.A. § 1154(b) (West 2014).  Here, the Board notes that the Veteran was a field radio mechanic in Vietnam, and is in receipt of the Army Commendation with "V" Device, which denotes valor in combat.  See A.R. 200-8-22 (Rapid Action Revision, September 2011).  Based on this evidence, the Board finds that the combat rule is applicable. 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d) (2014).  Therefore, it will accept the Veteran's lay testimony that he sustained an injury to his back in Vietnam.  (The Board notes that application of this provision does not establish service connection for his present condition, but rather aids the Veteran by relaxing the adjudicative evidentiary requirements for determining what happened in service.  Clyburn v. West, 12 Vet. App. 296, 303 (1999)).

In light of the Veteran's present diagnosis and medical history, the Board finds that the low threshold that the Veteran's present disability "may be associated" with his active service has been met.  Specifically, the Board finds that a remand is necessary so that the Veteran may be afforded a VA examination which considers both direct service connection, and the possibility that his condition pre-dated service and was aggravated thereby.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination in connection with his claim for service connection for degenerative disc disease of the lumbar spine.  The entire claims file, to include a copy of this remand should be made available to the examiner chosen to conduct the examination, and the resulting opinion should include a notation that the Veteran's claims file was reviewed in its entirety.  

The VA examiner should conduct a thorough examination of the Veteran, to include any and all testing deemed appropriate.  Thereafter the examiner is requested to provide the following opinions:

Whether the Veteran's current back disability is related to the injury reported on service entry, and if so, is at least as likely as not (i.e., 50 percent probability or greater) that the Veteran's disability was aggravated beyond its natural progression by his active service, to include his service in the Republic of Vietnam and the automobile accident he experienced while on active duty.  In reaching this conclusion, the examiner should provide a baseline level of severity, as well as a post aggravation level of severity for the Veteran's spine disability.   

If the current disability is unrelated to the reported injury, whether it is at least as likely as not (i.e., 50 percent probability or greater) that the current degenerative disc disease is the result of his active service, to include any back injury sustained in active combat in the Republic of Vietnam, or the automobile accident he experienced while in active service in 1968.  

A complete and thorough rationale must be given for any opinion rendered.  All opinions must be supported by citation to medical treatise evidence, known medical principles, and/or the evidence of record.

2. Thereafter, the AOJ should readjudicate the claim on appeal.  If the benefit sought remains denied, the Veteran and his representative should be provided with a supplementary statement of the case and given adequate time to respond before the matter is returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



